Citation Nr: 0601158	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  98-02 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was before the Board in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that the December 2003 
Board remand directed the RO to obtain an opinion "as to 
whether it is at least as likely as not that any hypertension 
currently diagnosed is related to service-connected PTSD, to 
include on an aggravation basis."  While the January 2005 VA 
hypertension examiner indicated that hypertension was not 
likely secondary to PTSD, the issue of whether hypertension 
was aggravated by PTSD was not addressed.

As such, the Board finds that the claims file should be 
returned to the January 2005 VA hypertension examiner for an 
opinion as to whether the veteran's service-connected PTSD 
aggravates the veteran's hypertension.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should furnish the claims file 
to the physician who conducted the 
January 2005 VA hypertension examination 
and request that the examiner review the 
file and examination report and state an 
opinion in response to the following: 
whether it is as least as likely as not 
that the veteran's PTSD aggravates 
(worsens) the veteran's hypertension.  If 
the examiner is no longer available, the 
RO should request another qualified 
physician to review the claims file and 
provide the requested opinion (and 
schedule another examination, if 
necessary).

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

